Judgment unanimously affirmed, with costs. Memorandum: Since the property taken was not a specialty, depreciated replacement cost was not the best measure of its worth. The economic approach was the proper method of determining valúe. The proof received amply supports the court’s award when this method is employed. We adopt $35,400 as the fair market value of the land, the valuation found by the trial court. We find a fair net annual rental from the building to be $9,784, after deducting 8% for vacancies and $2,912 for expenses. Attributing to the land $2,124, a return of 6%, the balance of net income of $7,660 we have capitalized at 13%, which produces a building value of $58,923. In view of these found land and improvement values ($35,400 plus $58,923), we affirm the award of $94,383.30. (Appeals from judgment of Monroe Trial Term in condemnation proceeding.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.